Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1110 Page 1 of 23




    1    James T. Ryan, Esq. (SBN 210515)
    2    JAMES T. RYAN, P.C.
         1110 Glenville Dr. # 307
    3    Los Angeles, California 90035
    4    Tel: 310.990.2889
         Email: jr@jamestryan.com
    5
    6    For PlaintifILA JOLLA SPA MD, INC.

    7
    8                          UNITED STATES DISTRICT COURT
    9                        SOUTHERN DISTRICT OF CALIFORNIA
   10
         LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
   11
   12          Plaintiff,                    DECLARATION OF DIANNE M. YORK
                             vs.             IN SUPPORT OF MOTION FOR
   13                                        SANCTIONS AGAINST DEFENDANT'S
         AVIDAS PHARMACEUTICALS,             COUNSEL
   14    LLC, a limited liability company;
         and DOES 1 through 10 inclusive,    Judge: Hon. William V. Gallo
   15                                        Date: August 16, 2019
   16          Defendants.                   Time: 9:00 a.m.
                                             Courtroom: 2B
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              I
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1111 Page 2 of 23



    1                          DECLARATION OF DIANNE M. YORK
    2              I, Dianne M. York, declare as follows:
    3         1.       I am the President of Plaintiff La Jolla Spa MD, Inc. I have personal
    4   knowledge of the following facts.
    5         2.       On behalf of La Jolla Spa MD, Inc., I paid certain costs in connection
    6   with my counsel, James T. Ryan's, travel to Philadelphia to take the 30(b)(6)
    7   deposition of Avidas Ph~aceuticals, LLC.
    8         3.       On March 16, 2019, I purchased a one-way ticket for Mr. Ryan to ·
    9   travel to Philadelphia on American Airlines based on the originally noticed date for
   10   the deposition of Avidas, which was to take place on March 25, 2019. The reason
   11   it was a one-way ticket was because Mr. Ryan was going to travel from Los
   12   Angeles to Philadelphia and then from Philadelphia to Detroit for another
   13   deposition in this case. The one-way ticket from Los Angeles to Philadelphia was
   14   purchased using 125,000 reward points that I had accumulated. Attached as
   15   Exhibit 1 is a true and correct copy of the receipt showing the purchase of the one-
   16   way ticket from Los Angeles to Philadelphia. Avidas cancelled the March 25
   17   deposition on March 20. I have investigated what it would cost to re-purchase
   18   125,000 reward points and the dollar value per 1,000 points is $12.50. Therefore,
   19   in order to replenish the points that I lost from the last-minute cancellation of the
  20    deposition it would cost $1,562.50.
  21          4.       On March 15, 2019, I purchased a one-way ticket from Philadelphia to
  22    Detroit on American Airlines, so that Mr. Ryan could travel to the deposition of
  23    EPI Printers (a third-party witness in this case) on March 27. Mr. Ryan was then
  24    going to return to Los Angeles after flying Philadelphia-Detroit-Los Angeles.
  25    When Avidas cancelled the March 25 deposition, the one-way ticket from
  26    Philadelphia to Detroit was cancelled and Mr. Ryan was rebooked on a round-trip
  27    ticket to Detroit for the EPI Printers deposition. The cancelled one-way ticket from
   28

                                                    2
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1112 Page 3 of 23



    1   Philadelphia to Detroit cost $350.30. Attached as Exhibit 2 is a true and correct
    2   copy of the ticket receipt.
    3         5.     On April 19, 2019, I purchased a round-trip ticket for Mr. Ryan to
    4   travel to Philadelphia for the deposition of Avidas, which was re-set to take place
    5   on May 2, 2019. That round-trip ticket cost $430.30, including a credit from the
    6   cancelled one-way ticket and a ticket change fee. Attached as Exhibit 3 is a true
    7   and correct copy of the ticket receipt.
    8         6.     Inclusive of the foregoing, Mr. Ryan's airfare for the deposition in
    9   Philadelphia cost $2,343.10.
   10         7.     I booked Mr. Ryan' s hotel accommodations in Philadelphia using
   11   50,000 reward points ($25,000 for 2 nights). At the dollar value of $12.50 per
   12   1,000 points, it would cost me $625.00 to repurchase those points. Attached as
   13   Exhibit 4 is a true and correct copy of hotel confirmation reflecting the points used.
   14         8.     Attached as Exhibit 5 is a true and correct copy of the $4,173.93
   15   invoice from Aptus Court Reporting relating to the May 3, 2019 deposition of
   16   Margaret Gardner.
   17         9.     Based on the foregoing, I respectfully request that the Court award
   18   $7,142.03 in costs related to Philadelphia deposition as sanctions in addition to the
   19   attorney' s fees requested in Mr. Ryan' s Declaration.
   20          I declare the foregoing under penalty of perjury under the laws of the United
   21   States. Executed on June 10, 2019 at Newport Beach, California.
   22
   23
   24
   25
   26
   27
   28

                                                   3
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1113 Page 4 of 23




                                  EXHIBIT 1
Booking Confirmed
        Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1114 Page 5 of 23




Trip Overview
Booking Number: 4387892

Booking Date: Sat, 03/16/19

You Paid: 125,000 Points $0.00

Destinations: Los Angeles, CA (LAX) - Philadelphia, PA (PHL)

Dates: Sun, 03/24/19

Confirmation details, including your eTicket number, itinerary and receipt
have been emailed to JR@JAMESTRYAN.COM.




Travelers
JAMES RYAN

1110 GLENVILLE DR. # 307

LOS ANGELES, CA, US

3109902889

Booking Owner: JAMES RYAN

: JAMES RYAN


Flight
LAX PHL
      Case 3:17-cv-01124-MMA-WVG   Document 93-4 Filed 06/11/19 PageID.1115 Page 6 of 23


American Airlines Flight 658
Supplier Confirmation: GALXQJ
Depart:
11:47 AM
Sun, 03/24/19
Arrive:
8:00 PM
Sun, 03/24/19
Duration
5h 13m

American Airlines Flight 658
Los Angeles, CA (LAX)
Philadelphia, PA (PHL)
5h 13m - 2399 mi
AIRBUS, Economy (K)


Payment Summary
         Equivalent Points Price
 Package Price 108,234 Points+$0.95
 Taxes and Fees     11,766 Points+$0.00
  Booking Fee       5,000 Points+$0.00
   Total Cost:      125,000 Points+$0.00
    You Paid:       125,000 Points+$0.00



Terms & Conditions
Points price for flights includes Taxes & Fees collected by the airline at time
of purchase. International departure or other applicable governmental taxes
and fees Case
         may3:17-cv-01124-MMA-WVG
              be collected at the   airport.
                                  Document 93-4 Some     airlines
                                                 Filed 06/11/19    charge Page
                                                                PageID.1116 fees7 of
                                                                                  for23 checked

baggage. Please check with your airline for any additional charges. Car rental
rates include taxes, fees and mandatory charges (varies by location). Rates for
some locations in Europe also include additional coverage such as insurance.
Unless otherwise noted, car rental rates do not include charges such as
insurance waivers, fuel, additional or underage drivers, special equipment
charges, etc. All such taxes, additional fees and charges for optional services
must be paid directly to Hertz in cash, not Points. If you have selected Trip
Insurance, this must be paid for separately with a credit card.
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1117 Page 8 of 23




                                  EXHIBIT 2
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1118 Page 9 of 23


   From:            American Airlines
   To:              James T Ryan
   Subject:         Your trip confirmation-EMBPIJ 26MAR
   Date:            Friday, March 15, 2019 4:16:15 PM




              Hello James Ryan!                                                  Issued: Mar 15, 2019




                       Your trip confirmation and receipt

                                            Record locator: EMBPIJ


                                                    Manage Your Trip                    




              Tuesday, March 26, 2019

              PHL                                    DTW                       Seats: 13B
                                                                               Class: Economy (V)
              10:29 AM                               12:26 PM                  Meals:
              Philadelphia                           Detroit

              American Airlines 4865
              OPERATED BY PIEDMONT AIRLINES AS AMERICAN
              EAGLE.


              Free entertainment with the American app »




              James Ryan
                                                               Earn miles with this trip.
                                                               Join AAdvantage »
                                                               Ticket # 0012343127142
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1119 Page 10 of 23




       Your trip receipt
               Reprint


       James Ryan
       FARE-USD                                                                          $ 312.56
       TAXES AND CARRIER-IMPOSED FEES                                                      $ 37.74
       TICKET TOTAL                                                                      $ 350.30




          Book a hotel             Book a car                                         SuperShuttle




           Hotel offers           Car rental offers       Buy trip insurance           SuperShuttle




                                         Contact us | Privacy policy


                                        Get the American Airlines app




       One or more of your flights is a Codeshare flight and is operated by a Partner Airline. If your
       journey begins with a flight operated by one of American's Partner Airlines, then please check-in
       with the Partner Airline for that portion of your journey. Upon check-in, they will check your
       luggage to its final destination and provide boarding passes for your connecting flights, if
       applicable.

       If you have purchased a NON-REFUNDABLE fare the itinerary must be canceled before the
       ticketed departure time of the first unused coupon or the ticket has NO VALUE.. If the fare allows
       changes, a fee may be assessed for changes and restrictions may apply.

       You have up to 24 hours from the time of ticket purchase to receive a full refund if you booked at
       least 2 days before departure. You must log in on aa.com or Contact Reservations to
       cancel.  Once cancelled, your refund will be processed automatically.Refund Policy>>.

       Some American Airlines check-in counters do not accept cash as a form of payment. For
       more information, visit our Airport Information page.
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1120 Page 11 of 23


       SERVICE & SUPPORT ANIMAL REQUIREMENTS

       For tickets issued on or after July 1, 2018, customers traveling with emotional support animals are
       required to submit documents to our Special Assistance Desk at least 48 hours in advance of
       travel for cabin accommodation. Your animal must be trained to behave properly in public. During
       your journey, if any form of disruptive behavior is observed that cannot be successfully corrected
       or controlled, your animal will not be permitted to fly with you in the cabin. Visit Traveling with
       Service Animals for more information.




       Some everyday products, like e-cigarettes and aerosol spray starch, can be dangerous when
       transported on the aircraft in carry-on and/or checked baggage.  Changes in temperature or
       pressure can cause some items to leak, generate toxic fumes or start a fire.  Carriage of prohibited
       items may result in fines or in certain cases imprisonment.  Please ensure there are no forbidden
       hazardous materials in your baggage like:
       Some Lithium batteries (e.g. spares in checked baggage, batteries over a certain size), Explosives
       / Fireworks, Strike anywhere matches/ Lighter fluid,  Compressed gases / Aerosols Oxygen
       bottles/ Liquid oxygen, Flammable liquids, Pesticides/ Poison, Corrosive material.

       There are special exceptions for small quantities (up to 70 ounces total) of medicinal and toilet
       articles carried in your luggage, spare lithium batteries for most consumer electronic devices in
       carry-on baggage, and certain smoking materials carried on your person.
       Certain items are required to be carried with you onboard the aircraft. For example, spare lithium
       batteries for portable electronic devices, cigarette lighters and e-cigarettes must be removed from
       checked or gate-checked baggage and carried onboard the aircraft. However, e-cigarettes may
       not be used on-board the aircraft.
       Traveling with medical oxygen, liquid oxygen, mobility aids and other assistive devices may
       require airline pre-approval or be restricted from carriage entirely. Passengers requiring these
       items should contact the airline operator for information on use of such devices.
       To change your reservation, please call 1-800-433-7300 and refer to your record locator.

       NOTICE OF INCORPORATED TERMS OF CONTRACT
       Air Transportation, whether it is domestic or international (including domestic portions of
       international journeys), is subject to the individual terms of the transporting air carriers, which are
       herein incorporated by reference and made part of the contract of carriage.  Other carriers on
       which you may be ticketed may have different conditions of carriage.  International air
       transportation, including the carrier's liability, may also be governed by applicable tariffs on file
       with the U.S. and other governments and by the Warsaw Convention, as amended, or by the
       Montreal Convention.  Incorporated terms may include, but are not restricted to: 1. Rules and
       limits on liability for personal injury or death, 2. Rules and limits on liability for baggage, including
       fragile or perishable goods, and availability of excess valuation charges, 3. Claim restrictions,
       including time periods in which passengers must file a claim or bring an action against the air
       carrier, 4. Rights on the air carrier to change terms of the contract, 5. Rules on reconfirmation of
       reservations, check-in times and refusal to carry, 6. Rights of the air carrier and limits on liability
       for delay or failure to perform service, including schedule changes, substitution of alternate air
       carriers or aircraft and rerouting.  

       You can obtain additional information on items 1 through 6 above at any U.S. location where the
       transporting air carrier's tickets are sold.  You have the right to inspect the full text of each
       transporting air carrier's terms at its airport and city ticket offices.  You also have the right, upon
       request, to receive (free of charge) the full text of the applicable terms incorporated by reference
       from each of the transporting air carriers.  Information on ordering the full text of each air carrier's
       terms is available at any U.S. location where the air carrier's tickets are sold or you can click on
       the Conditions of Carriage link below.  

       Air transportation on American Airlines and the American Eagle carriers® is subject to American's
       conditions of carriage.

       NOTICE: This email and any information, files or attachments are for the exclusive and
       confidential use of the intended recipient(s).  This message contains confidential and proprietary
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1121 Page 12 of 23


       information of American Airlines (such as customer and business data) that may not be read,
       searched, distributed or otherwise used by anyone other than the intended recipient.  If you are
       not an intended recipient, please do not read, distribute, or take action in reliance upon this
       message.   If you suspect you have received this email in error, please notify the sender and
       promptly delete this message and its attachments from your computer.
       NRID: 1523425619501518155245100
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1122 Page 13 of 23




                                   EXHIBIT 3
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1123 Page 14 of 23


   From:            American Airlines
   To:              James T Ryan
   Subject:         Your trip confirmation-MQIQXH 01MAY
   Date:            Friday, April 19, 2019 11:33:15 AM




              Hello James Ryan!                                                   Issued: Apr 19, 2019




                       Your trip confirmation and receipt

                                           Record locator: MQIQXH


                                                    Manage Your Trip                    




              Wednesday, May 1, 2019

              LAX                                   PHL                        Seats: 29F
                                                                               Class: Economy (G)
              7:20 AM                               3:28 PM                    Meals:
              Los Angeles                           Philadelphia

              American Airlines 1799


              Free entertainment with the American app »




              Friday, May 3, 2019

              PHL                                   LAX                        Seats: 34C
                                                                               Class: Economy (S)
              11:00 AM                              2:13 PM                    Meals:
              Philadelphia                          Los Angeles

              American Airlines 566
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1124 Page 15 of 23




          James Ryan
                                                 Earn miles with this trip.
                                                 Join AAdvantage »
                                                 Ticket # 0012349847328




       Your trip receipt
              Exchange, Visa XXXXXXXXXXXXX1615


       James Ryan
       FARE-USD                                                           $ 513.49
       TAXES AND CARRIER-IMPOSED FEES                                      $ 67.11
       TICKET TOTAL                                                       $ 580.60
       ADDITIONAL FARE COLLECTION                                         $ 230.30



       TICKET CHANGE                                                      $ 200.00




         Book a hotel       Book a car                                SuperShuttle




          Hotel offers     Car rental offers     Buy trip insurance   SuperShuttle




                                 Contact us | Privacy policy


                                Get the American Airlines app
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1125 Page 16 of 23




       Additional Services are subject to credit card approval at time of ticketing. Additional Services may
       appear on multiple accompanied documents as a matter of reference.

       Baggage Information
       Baggage charges for your itinerary will be governed by American Airlines BAG ALLOWANCE -
       LAXPHL-No free checked bags/ American Airlines 1STCHECKED BAG FEE-LAXPHL-USD30.00/
       American Airlines /UP TO 50 POUNDS/23 KILOGRAMS AND UP TO 62 LINEAR INCHES/158
       LINEAR CENTIMETERS 2NDCHECKED BAG FEE-LAXPHL-USD40.00/ American Airlines /UP
       TO 50 POUNDS/23 KILOGRAMS AND UP TO 62 LINEAR INCHES/158 LINEAR CENTIMETERS
       BAG ALLOWANCE -PHLLAX-No free checked bags/ American Airlines 1STCHECKED BAG FEE-
       PHLLAX-USD30.00/ American Airlines /UP TO 50 POUNDS/23 KILOGRAMS AND UP TO 62
       LINEAR INCHES/158 LINEAR CENTIMETERS 2NDCHECKED BAG FEE-PHLLAX-USD40.00/
       American Airlines /UP TO 50 POUNDS/23 KILOGRAMS AND UP TO 62 LINEAR INCHES/158
       LINEAR CENTIMETERS

       CARRY ON ALLOWANCE LAXPHL PHLLAX-02 Pieces/ American Airlines 01/UP TO 40 LINEAR
       INCHES/101 LINEAR CENTIMETERS 01/UP TO 45 LINEAR INCHES/115 LINEAR
       CENTIMETERS ADDITIONAL ALLOWANCES AND/OR DISCOUNTS MAY APPLY
       EMBARGOES-APPLY TO EACH PASSENGER LAXPHL PHLLAX-AA OVER 100 POUNDS/45
       KILOGRAMS NOT PERMITTED
       If you have purchased a NON-REFUNDABLE fare the itinerary must be canceled before the
       ticketed departure time of the first unused coupon or the ticket has NO VALUE.. If the fare allows
       changes, a fee may be assessed for changes and restrictions may apply.

       You have up to 24 hours from the time of ticket purchase to receive a full refund if you booked at
       least 2 days before departure. You must log in on aa.com or Contact Reservations to
       cancel.  Once cancelled, your refund will be processed automatically.Refund Policy>>.

       Some American Airlines check-in counters do not accept cash as a form of payment. For
       more information, visit our Airport Information page.

       SERVICE & SUPPORT ANIMAL REQUIREMENTS
       For travel on or after April 1, 2019, the policy for traveling with Emotional Support and Service
       animals has changed  Visit Traveling with Service Animals for more information.




       Some everyday products, like e-cigarettes and aerosol spray starch, can be dangerous when
       transported on the aircraft in carry-on and/or checked baggage.  Changes in temperature or
       pressure can cause some items to leak, generate toxic fumes or start a fire.  Carriage of prohibited
       items may result in fines or in certain cases imprisonment.  Please ensure there are no forbidden
       hazardous materials in your baggage like:

       Some Lithium batteries (e.g. spares in checked baggage, batteries over a certain size), Explosives
       / Fireworks, Strike anywhere matches/ Lighter fluid,  Compressed gases / Aerosols Oxygen
       bottles/ Liquid oxygen, Flammable liquids, Pesticides/ Poison, Corrosive material.

       There are special exceptions for small quantities (up to 70 ounces total) of medicinal and toilet
       articles carried in your luggage, spare lithium batteries for most consumer electronic devices in
       carry-on baggage, and certain smoking materials carried on your person.
       Certain items are required to be carried with you onboard the aircraft. For example, spare lithium
       batteries for portable electronic devices, cigarette lighters and e-cigarettes must be removed from
       checked or gate-checked baggage and carried onboard the aircraft. However, e-cigarettes may
       not be used on-board the aircraft.

       Traveling with medical oxygen, liquid oxygen, mobility aids and other assistive devices may
       require airline pre-approval or be restricted from carriage entirely. Passengers requiring these
       items should contact the airline operator for information on use of such devices.
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1126 Page 17 of 23


       To change your reservation, please call 1-800-433-7300 and refer to your record locator.
       NOTICE OF INCORPORATED TERMS OF CONTRACT

       Air Transportation, whether it is domestic or international (including domestic portions of
       international journeys), is subject to the individual terms of the transporting air carriers, which are
       herein incorporated by reference and made part of the contract of carriage.  Other carriers on
       which you may be ticketed may have different conditions of carriage.  International air
       transportation, including the carrier's liability, may also be governed by applicable tariffs on file
       with the U.S. and other governments and by the Warsaw Convention, as amended, or by the
       Montreal Convention.  Incorporated terms may include, but are not restricted to: 1. Rules and
       limits on liability for personal injury or death, 2. Rules and limits on liability for baggage, including
       fragile or perishable goods, and availability of excess valuation charges, 3. Claim restrictions,
       including time periods in which passengers must file a claim or bring an action against the air
       carrier, 4. Rights on the air carrier to change terms of the contract, 5. Rules on reconfirmation of
       reservations, check-in times and refusal to carry, 6. Rights of the air carrier and limits on liability
       for delay or failure to perform service, including schedule changes, substitution of alternate air
       carriers or aircraft and rerouting.  

       You can obtain additional information on items 1 through 6 above at any U.S. location where the
       transporting air carrier's tickets are sold.  You have the right to inspect the full text of each
       transporting air carrier's terms at its airport and city ticket offices.  You also have the right, upon
       request, to receive (free of charge) the full text of the applicable terms incorporated by reference
       from each of the transporting air carriers.  Information on ordering the full text of each air carrier's
       terms is available at any U.S. location where the air carrier's tickets are sold or you can click on
       the Conditions of Carriage link below.  

       Air transportation on American Airlines and the American Eagle carriers® is subject to American's
       conditions of carriage.
       NOTICE: This email and any information, files or attachments are for the exclusive and
       confidential use of the intended recipient. This message contains confidential and proprietary
       information of American Airlines (such as customer and business data) that may not be read,
       searched, distributed or otherwise used by anyone other than the intended recipient. If you are not
       an intended recipient, do not read, distribute, or take action in reliance upon this message. Do you
       think you received this email by mistake? If so, please forward to privacy@aa.com with an
       explanation, and then delete this message from your computer.
       NRID: 2327192764481913330213900
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1127 Page 18 of 23




                                   EXHIBIT 4
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1128 Page 19 of 23


  From:    Thanks for staying! efolio@residenceinn.com
Subject:   Your May 2, 2019 - May 4, 2019 stay at the Residence Inn Philadelphia Center City
   Date:   June 10, 2019 at 11:11 AM
    To:    DIANNE @dygbeauty.com DIANNE @DYGBEAUTY.COM



           Thank you for choosing the Residence Inn Philadelphia Center
           City for your recent stay.

           As requested, below is a billing summary or adjustment for
           your stay. If you have questions about your bill, please
           contact the hotel directly at (21 5) 557-0005.
                                                                                         fl, 3rnott Bonvoy rr1erribe s ma.
           Make another reservation on Marriott.com >>                                   rec£'Ive :his email
                                                                                         au•omat1cally after every stay.

                                                                                         M c -y yo ... r e=ail
                                                                                          , .!rences > >

           Summary of Your Stay


           Hotel: Residence Inn Philadelphia Center                    Guest: DIANNE YORK
                  City                                                           LEISURE
            '1    One East Penn Square                                           7660 FAY AVE STE H
                  Philadelphia, Pennsylvania 19 107                              LA JOLLA, CA 92037-4843
                  USA                                                            USA
                  ( 2 15) 557-0005


           Dates of stay: May 02, 2019 - May 04, 2019                  Room number: 1506
           Guest number: 70144                                         Group number:
           Marriott Bonvoy number: XXXXX6833

             Date               Description                      Reference             Charges           Credits



             Total balance                                                                               0 .00 USD



           Important Information

           Do Not Reply to this Email
           This email is an auto-generated message. Replies to automated messages are not monitored. If you
           have any questions please contact the hotel directly at (215) 557 -0005.

           Why Have I Received this Email?
           You have received this email because you requested during your stay to receive an electronic
           version of your bill by email.

           Av a ilability
           Electronic versions of your hotel bill, avai lable by email from our over 2,300 participati ng properties
           in the Marriott family of hotels in the USA and Canada, are emailed to yo u within 72 hours of check-
           out. These email messages reflect changes made to your bill up to 11pm on your day of departure.
           Any adjustments after that time may not be shown.

           If you have received t his email in error, please notify us.

           Learn more about eFolio, receiving your hotel bills by email.

           Authenticity of Bills
           Marriott retains official records of all cha rges and credits to your account and wi ll honor only those
           records.
Activity   Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1129 Page 206/10/1
                                                                                        of 239, 11:os AM




            06/03/2019              Rewards                Mar Bv Ax Brilliant Anv Fna Up To 50k Points +0 Points
                                                           06/03/2019, Cancelled 0
                                                           Rewards




            05/15/2019              Hotel Stay*            Residence Inn Phliadelpn1 c1                       +250 Points
                                                           Center City                         DOWNLOAD   >   (0 Base+ 0
                                                                                                              Elite+ 250
                                                           05102 2019     05104 '2019
                                                                                                              Extra)




            04/18/2 019             Rewards                Standard Redemption Rate                           -50.00"
                                                                                                              Points
                                                           04118 2019. O1cle eel -5u.--U\..,
                                                           Rewards




            04/12/2019              Bonus•                 Mar Bv Brilliant Ax Base Spend                     +70,054
                                                                                                              Points




            04/12/2019              Bonus*                 Mar Bv Brilliant Ax Dintrv Spe                     +127 Points




           REPORT A MISSING STAY




                                                           Marriott Bonvoy
     Redeem                                  My Account                       Terms and               Benefits
     Points                                                                   Conditions of
                                             Upcoming                                                 Benefits Overview
                                             Reservations
                                                                              the Program
     Hotels
                                                                                                      Lifetime Status
                                            Activity                          Elite Membership
     Flights
                                                                                                      Elite Room Guarantee
                                             Profile                          Points Expiration
     Marriott Bonvoy

https://www.marriott.com/loyalty/ myAccount/ activity.mi                                                                    Page 2 of 3
  Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1130 Page 21 of 23

                          Residence Inn Philadelphia Center City
                          One East Penn Square
                          Philadelphia, PA 19107 US
                          + 1 215-557-0005

Summary of Charges

Guest lnfonnation         DIANNE M YORK                           Dates of Stay                    05/02/2019 - 05/04/201 9
                          7660 FAY AVE STE H
                                                                  Room number                      1506
                          LA JOLLA, CA 920374843 US
                                                                  Guest number                     70144
                                                                  Member Number                    ····•·833

                                                                  Group Number

  Date                                Desalptlon                  Reference                 Charges             Credits

  Total balance                                                                                                       null USD



Important information

Authenticity of Hotel BIiis
Marriott retains official records of all charges and credits to your account and will honor only these records.


Privacy
Your privacy is important to us. For full details, please view our Privacy Statement.


Credit of Marriott Bonvoy Points
After a stay, it may take up to seven days for Marriott Bonvoy points to be credited to your account.




                         Questions about your blD? Please contact your hotel directly at + 1 215-557-0005


                                                   Page 2 of 2
Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1131 Page 22 of 23




                                   EXHIBIT 5
      Case 3:17-cv-01124-MMA-WVG Document 93-4 Filed 06/11/19 PageID.1132 Page 23 of 23

                                                                                                                INVOICE
 Aptus Court Reporting
                                                                                                    Invoice No.            Invoice Date                Job No.
 Corporate Office
 600 West Broadway, Suite 300                                                                         1057268               5/28/2019                  10055415
 San Diego CA 92101
                                                                                                      Job Date                            Case No.
 Phone:866-999-8310 Fax:619-546-9152
                                                                                                      5/3/2019          17-CV-1124-MMA(WVG)

                                                                                                                           Case Name

                                                                                             La Jolla Spa MD v. Avidas Pharmaceuticals

        Dianne York
        Dianne York                                                                                                       Payment Terms
        7660 Fay Avenue, Suite H168
                                                                                             Deferred Billing Agreement
        La Jolla CA 92037




 ORIGINAL AND 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Margarette Gardner - 30(b)(6) - Confidential/Non-Confidential                                                                                         4,144.31
                SALES TAX                                                                                                                                          29.62

                                                                                                            TOTAL DUE >>>                                  $4,173.93
 Ordered By          : James T. Ryan
                       Complex Litigation
                       1110 Glenville Drive #307
                       Los Angeles, CA 90035

 Thank you, your business is greatly appreciated.

 Aptus Court Reporting - CA, LLC. Customer is ultimately responsible for payment within our terms.

 TO REMIT PAYMENT VIA ACH OR WIRE TRANSFER:
 APTUS COURT REPORTING     CHASE BANK ACCOUNT 825514128
 WIRE PYMT RTE # 021000021    ACH PYMT RTE # 322271627

                                                                                                            (-) Payments/Credits:                                   0.00
                                                                                                            (+) Finance Charges/Debits:                            0.00
                                                                                                            (=) New Balance:                                4,173.93




Tax ID: XX-XXXXXXX                                                                                                                                        Phone:     Fax:

                                                         Please detach bottom portion and return with payment.


                                                                                            Job No.         : 10055415             BU ID             : AptusSD
 Dianne York                                                                                Case No.        : 17-CV-1124-MMA(WVG)
 Dianne York                                                                                Case Name       : La Jolla Spa MD v. Avidas Pharmaceuticals
 7660 Fay Avenue, Suite H168
 La Jolla CA 92037
                                                                                            Invoice No.     : 1057268             Invoice Date       : 5/28/2019
                                                                                            Total Due       : $4,173.93



                                                                                              PAYMENT WITH CREDIT CARD

                                                                                             Cardholder's Name:
                                                                                             Card Number:
                                                                                             Exp. Date:                      Phone#:
Remit To:     Aptus Court Reporting
              Corporate Office                                                               Billing Address:
              600 West Broadway, Suite 300                                                   Zip:                  Card Security Code:
              San Diego CA 92101                                                             Amount to Charge:
                                                                                             Cardholder's Signature:

                                                                                             Email:
